Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 04/02/2019 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Preliminary Amendment
The Preliminary Amendment filed on 11/01/2019 has been considered.
Drawings
The Drawings filed on 11/01/2019 has been considered and approved by the examiner.
Claim Objections
Claims 1-7 are objected to because of the following informalities:  
Regarding claim 1, the phrase, “greater heat resistance” requires an article.
Regarding claim 2, the phrase, “higher rigidly” requires an article.
Regarding claim 4, the phrase, “repeats processing of collectively performing permanent crimping” is grammatically incorrect. A new phrase “repeats a process” is suggested as a substitute for “repeats processing”.
Regarding claim 6, the phrase, “the same pitch” lacks proper antecedent basis
Regarding claim 7, the phrase, “repeating processing of collectively performing permanent crimping” is grammatically incorrect. A new phrase “repeating a process” is suggested as a substitute for “repeats processing”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation, “that laminates and mounts a plurality of semiconductor chips on the substrate while heating” is not properly worded to be a device claim. Although product-by-process limitations will be examined for their device-based consequences, there is no clear statement of the resultant properties of the product, given that these limitations are already recited at the beginning of the claim as a functional property of the mounting device, and therefore it is unclear precisely how confining this function now to a “bonding part” narrows the device claim in this context.
Regarding claim 3, the limitation, “in a surface direction” is unclear with regard to whether the recited direction of heat resistance is along the surface or perpendicular to the surface.
[AltContent: rect]Regarding claim 4, the limitations,        
(i) “constituting a temporary laminate” is unclear with regard to which element 

(ii) “by heating the temporary laminate while crimping an upper surface of at least one temporary laminate after forming two or more temporary laminates” is unclear with regard to which of the two or more temporary laminates, if either, is “the temporary laminates”.
Regarding claim 7, the limitation, “by heating the temporary laminate while the bonding part crimps an upper surface of at least one temporary laminate” is unclear with regard to the relationship of the temporary laminate to the “at least on” temporary laminate.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ASAHI et al. (US 20180096980 A1) discloses a mounting device (1) (see Fig. 1 or 2) comprising: 
a stage 14b (14) (see i.e., Fig. 10A or 10B) that supports a substrate (SO); and 
a bonding part (i.e., see bonding device 22) that laminates and mounts a plurality of semiconductor chips (see i.e., PL) on the substrate. However, ASAHI et al. fails to disclose and/or suggest having a heat insulating member interposed between the stage and the substrate and has a first layer which is adjacent to the substrate and a second layer which is disposed closer to the stage side than the first layer, for example as taught/shown by Fig. 5(a) of the Present Application with Interpretation labels shown below.

    PNG
    media_image1.png
    243
    707
    media_image1.png
    Greyscale

Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726.  The examiner can normally be reached on 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JASMINE J CLARK/Primary Examiner, Art Unit 2816